Citation Nr: 1034237	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for a service-
connected post-operative biopsy scar of the right thigh, 
currently rated as 10 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disabilities (hypertension, vision problems, 
tinnitus, and depression) claimed to be the result of being 
prescribed an improper dosage of thyroid medication at the 
Department of Veterans Affairs (VA) Community Based Outpatient 
Clinic (CBOC) in Logan, West Virginia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2006 (increased 
rating claim) and July 2007 (§ 1151 claim) issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the February 2006 rating decision, in 
pertinent part, determined that a compensable disability rating 
was not for assignment for the Veteran's service-connected post-
operative biopsy right thigh scar.  This decision followed the 
receipt of the Veteran's increased rating claim on June 23, 2005.  
Subsequently, in an October 2008 rating decision, a 10 percent 
rating was assigned for the Veteran's service-connected post-
operative biopsy right thigh scar, effective June 23, 2005.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to 38 U.S.C.A. § 1151 benefits being 
remanded is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In June 2010, prior to promulgation of a decision in the appeal, 
the Board received notification from the Veteran that he wished 
to withdraw his appeal for the issue of entitlement to a 
disability rating in excess of 10 percent for his service-
connected post-operative biopsy scar of the right thigh.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran regarding the issue of entitlement to a disability rating 
in excess of 10 percent for a post-operative biopsy scar of the 
right thigh have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, at the outset of the Veteran's June 2010 hearing 
conducted by the undersigned, it was indicated that the Veteran 
did not want to continue the appeal regarding his service-
connected post-operative right thigh biopsy scar because it had 
been increased to 10 percent.  As such, the Veteran withdrew his 
appeal for entitlement to a higher evaluation, and hence, there 
remains no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal for the issue of entitlement to an increased 
disability rating in excess of 10 percent for a service-connected 
post-operative biopsy scar of the right thigh is dismissed.


REMAND

Although any further delay is regrettable, the Board is of the 
opinion that a remand is necessary to obtain certain private 
medical treatment records and to provide the Veteran VA 
examinations pertinent to his claim seeking VA benefits pursuant 
to 38 U.S.C.A. § 1151 now on appeal before the Board.

The Veteran essentially contends that his being prescribed an 
improper dose of a particular medication to treat a thyroid 
condition caused him to develop hypertension, vision problems, 
tinnitus, and depression.  He claims this occurred because 
medical personnel at the Logan VA outpatient clinic prescribed an 
amount in excess of what was medically required.  

VA medical records on file show that the Veteran was prescribed a 
thyroid supplement on December 22, 2004.  This medication, 
Levothyroxine, in the form of a tablet, was prescribed at a 
dosage of .2 milligrams.  A VA primary care physician note, also 
dated December 22, 2004, shows a past medical history of 
hypertension and hypothyroidism.  The Veteran also complained of 
"roaring in the ears" for a period of two months.  A blood 
pressure reading of 130/86 was documented.  A February 2005 
nursing outpatient note includes blood pressure readings of 
140/85 and 160/90.  Another February 2005 outpatient record notes 
complaints of occasional blurred vision.  A May 25, 2005, 
progress note from the Logan CBOC shows that the Veteran was 
called and advised to discontinue his current synthroid 
medications and to wait until the bottle containing a dosage of 
.025 milligrams arrived.  A blood pressure reading of 131/81 was 
included.  

Private audio examination findings, dated in June 2007, show that 
a past medical history of high blood pressure and high thyroid 
was reported.  The Veteran complained of tinnitus, beginning over 
one year earlier.  The findings did not mention the medication 
used by the Veteran for treatment of his thyroid disorder.

A VA hypertension examination report, dated in June 2007, shows 
that the examiner noted the thyroid medication prescribed on 
December 22, 2004.  The Veteran's hypertension was noted to have 
had its onset in 2002.  The Veteran claimed his hypertension 
worsened as a result of his taking the thyroid medication.  
Multiple blood pressure readings showed 148/108, 167/98, and 
181/87.  A diagnosis of hypertension, essential type, was 
provided.  The examiner commented that the blood pressure 
readings were not as good as they generally were and that they 
were higher than when the Veteran was taking his increased 
thyroid medication.  The examiner also commented that the 
Veteran's hypertension, during the time he was mistakenly 
prescribed .2 milligrams instead of .025 of thyroid medication 
from December 22, 2004, to May 25, 2005, was not excessively 
elevated during the accidental overdose of the thyroid 
medication.  The examiner observed that his blood pressure was 
never higher than 163/90 during the time period in question, and 
that his blood pressure on the present day was higher than at any 
time during that period.  

The examiner also stated that the Veteran's blurry vision 
complaints were not caused by the taking of the increased thyroid 
hormone medication.  He added that as the Veteran complained of 
"roaring in his ears" the same day the medication was 
prescribed the complaints pre-existed the medication 
"overdose."  The examiner opined that there was no disability 
caused by or any condition aggravated by the accidental increase 
in the amount of thyroid medication given to the Veteran.  
Carelessness, according to the examiner, was the only possible 
problem in this case, and this would suggest the physician had no 
regard for the safety of the Veteran; however this was apparently 
not the case as the physician, on the day he recognized the error 
in the prescription, contacted the Veteran to resolve the 
mistake.  The examiner opined that there was neither lack of 
skill or judgment nor negligence.  He mentioned that the hitting 
of the wrong key on the computer in the process of putting in the 
prescription was not carelessness.  The medication error, he 
added, was only a mistake.  Again, noted the examiner, there was 
no disability that resulted from the medication error.  

A June 2007 VA eye examination shows that the Veteran's medical 
history was noted to include hypertension and hypothyroidism.  
Medications taken included Levothyroxin, filled in July 2006, at 
a dosage of .025 milligrams.  The Board notes that the previous 
dosage amount of .2 milligrams was not observed by the examiner.  
Following examination of the Veteran the diagnoses were bilateral 
Stage II hypertensive retinopathy and bilateral dry eye syndrome.  
The examiner noted that the Veteran was claiming vision problems 
due to excessive thyroid medication.  He added that the Veteran 
was on Levothyroxin, and that there was no extraocular muscle 
restriction, diplopia, or optic nerve compression which could 
arise from excess thyroid medication which could induce 
hyperthyroidism.

In a July 2008 letter, a private registered pharmacist discussed 
possible adverse reactions due to the taking of an excessive 
dosage of thyroid hormone replacement medication.  While many of 
the signs and symptoms were noted to be subtle and insidious, the 
pharmacist also listed many symptoms associated with thyroid 
hormone excess.  

At his June 2010 hearing, the Veteran testified that his private 
"regular doctor" (see page 11 of transcript) had treated him 
for his depression, which he claimed occurred due to his being 
overprescribed medication from VA.  The name of this physician 
was noted to be "Taparrus."  See page 19 of transcript.  
Private medical records on file from a Dr. "Toparis" are 
limited to those dated in March and September 2005.  The March 
treatment record includes diagnoses of depression and 
hypertension, and the September record shows diagnoses of 
tinnitus and depression.  Hence, given that only two treatment 
records from Dr. Toparis are on file, the Board concludes that 
there may be additional pertinent medical records from Dr. 
Toparis that have yet to be associated with the claims file.  As 
these private medical records may contain information critical to 
the matter at hand, 38 C.F.R. § 3.159(c) (2009) mandates that VA 
assist in obtaining such records.

Additionally, the Board notes that the two VA opinions, dated in 
June 2007, did not fully address the issues pertaining to a 38 
U.S.C.A. § 1151 claim.  Under certain circumstances, 38 U.S.C.A. 
§ 1151(a) provides compensation for qualifying disabilities to 
veterans in the same manner as if such disability were service-
connected.  See also 38 C.F.R. § 3.361 (2009).  For claims filed 
after October 1, 1997, the disability must be caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (b) an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or death, it 
must be shown that the hospital care or medical or surgical 
treatment caused the veteran's additional disability or death; 
and (i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  See 38 C.F.R. § 
3.361(d)(1) (2009).

Evidence of additional disability is shown by comparing the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment to the veteran's 
condition after such care or treatment has stopped.  38 C.F.R. 
§3.361(b).  In determining whether disability resulted from 
disease or injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show actual 
causation rather than coincidental occurrence.  38 C.F.R. § 
3.361(c)(1).  To establish causation, the competent evidence must 
show that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability does not establish a causal relationship between the 
two.  69 Fed. Reg. 46,433-35, codified at 38 C.F.R. § 3.361(c)(1)

Although the June 2007 VA examiners essentially determined that 
there was no fault in VA care with regard to the Veteran's claims 
of additional disability manifested by hypertension, vision 
problems, and tinnitus, the examiners did not sufficiently 
address the specific issues referenced above in order for the 
Board to properly decide his claim.  For example, the question of 
whether the Veteran's hypertension and tinnitus, which appear to 
have pre-dated the taking of the prescribed medication, were 
suffered as a result of VA care was not fully addressed.  
Further, one of the VA examiners suggested that "carelessness" 
had occurred in the dosing pertaining to the prescribed thyroid 
medication.  Also, the Veteran's claimed depression was not 
addressed at all.  Consequently, a remand for another VA opinion 
is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases 
from the Veteran, attempts should be made 
to obtain all private treatment records 
from Dr. Toparis pertaining to treatment 
afforded the Veteran.

2.  The AMC/RO should schedule an 
appropriate examination, or examinations, 
to determine if compensation is warranted 
under 38 U.S.C.A. § 1151 (West 2002) for 
additional disabilities (hypertension, 
vision problems, tinnitus, and depression) 
claimed to be the result of the Veteran 
being prescribed an improper dosage of 
thyroid medication at the VA CBOC in Logan, 
West Virginia.  

Even if the Veteran does not appear for a 
scheduled VA examination, the examiner 
should review the entire claims folder and 
express opinions, including the degree of 
probability expressed in terms of "is it at 
least as likely as not", regarding the 
following questions:

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

(a)  Does the Veteran have additional 
disability (to include hypertension, vision 
problems, tinnitus, and depression) that 
was caused or aggravated (in the case of 
the hypertension and tinnitus) by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
CBOC in Logan, West Virginia in its 
prescribing Levothyroxine, at a dosage of 
.2 milligrams, on December 22, 2004, and 
not adjusting the level to .025 milligrams 
until May 25, 2005?  

If so,

(b)  was the additional disability 
proximately caused by:

(1)  carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in its prescribing the above-
mentioned medication; and if so, did VA 
fail to exercise the degree of care that 
would be expected of a reasonable health 
care provider, or

(2) from an event not reasonably 
foreseeable?

Additionally:

(c)  did the Veteran suffer a disability - 
to include hypertension, vision problems, 
tinnitus, and depression -- attributable to 
VA's failure to properly prescribe the 
Levothyroxine from December 22, 2004, to 
May 25, 2005?

(1)  should a physician exercising the 
degree of skill and care ordinarily 
required of the medical profession 
reasonably have prescribed the correct 
dosage?

(2)  did the Veteran suffer disability 
which probably would have been avoided if 
the correct dosage of Levothyroxine had 
been prescribed?

The physician(s) should adequately 
summarize the relevant history and clinical 
findings, and provide adequate reasons for 
the medical conclusions rendered.

3.  Thereafter, the RO should consider any 
additional evidence and readjudicate the 
Veteran's claim for § 1151 benefits in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The Board intimates no opinion as 
to the ultimate outcome of the Veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


